RESTRICTION REQUIREMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 4-7-12, 16-25, drawn to “A shape memory alloy actuation apparatus comprising: two straight lengths of shape memory alloy actuator wire”.
Group II, claim(s) 13-15 and 28, drawn to “A shape memory alloy actuation apparatus comprising: a single straight shape memory alloy actuator wire only”.

The inventions listed as Groups l-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common matter linking together the independent claims 1 and 13 is as follows:
“a support structure;
a movable element supported on the support structure by a suspension system arranged to guide movement of the movable element along a movement direction with respect to the support structure;”.
This common matter does not comprise a single general inventive concept, based on same or corresponding special technical features within the meaning of Rule 13.2 PCT, because it is well-known in the art as evidenced by WO 2012/038703 A2 (See written opinion of International Searching Authority report PCT/GB2019/050160) that discloses:
The common features of these Groups found in claims 1 and 13 lack novelty and therefore do not constitute a “corresponding special technical feature” since the expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art (see PCT Rule 13.2). Whether or not any particular technical feature makes a “contribution” over the prior art, 
A shape memory alloy actuation apparatus (See Fig.1: 1) comprising: 
a support structure (2);
a movable element (See Fig.1: 10) supported on the support structure by a suspension system arranged to guide movement of the movable element (See Fig.1: 10) along a movement direction (See Fig.1: O) with respect to the support structure (See Fig.1: 2).
This common matter does not comprise a single general inventive concept, based on same or corresponding special technical features within the meaning of Rule 13.2 PCT, because it is well-known in the art.
Therefore, the following separate inventions or groups of inventions are not so linked as to form a single general inventive concept:

Group I, claim(s) 1, 4-7-12, 16-25:
The special technical feature, representing a difference over the non-inventive common matter (see above), of claim 1 is two straight lengths of shape memory alloy actuator wire each connected by a crimp portion to the movable element and connected by a crimp portion to the support structure for driving movement of the movable element relative to the support structure, the shape memory alloy actuator wires being inclined at an acute angle greater than 0 degrees with respect to a plane normal to the movement direction. This feature solves the objective technical problem of how to operate actuation apparatus using two straight lengths of shape memory actuator wire.

Group II, claim(s) 13-15 and 28:
The special technical feature, representing a difference over the non-inventive common matter (see above), of claim 13 is a single straight shape memory alloy actuator wire only, wherein the shape memory alloy actuator wire is connected between the movable element and the support structure for driving movement of the movable element relative to the support structure, and is inclined at an acute angle greater than 0 degrees with respect to a plane normal to the movement direction. This feature solves the objective technical problem of how to operate actuation apparatus using a single straight shape memory actuator wire.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case, where such evidence or admission is provided by applicant, if the examiner finds one of the inventions un-patentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
March 8, 2021